       Case 2:19-cv-00008-ECM-JTA Document 197 Filed 06/21/21 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

WALTER PETTAWAY, as                             )
Administrator of the Estate of                  )
Joseph Lee Pettaway, deceased,                  )
                                                )
     Plaintiff,                                 )
                                                )
v.                                              ) Civil Act. No. 2:19-cv-08-ECM
                                                )
NICHOLAS D. BARBER, et al.,                     )
                                                )
     Defendants.                                )

                         UNIFORM SCHEDULING ORDER

       Please read this order carefully. These deadlines and responsibilities may not
be changed without leave of court. All parties are expected to comply with each and
every provision of this order in a timely manner. The parties are also expected to
comply with the Middle District’s Local Rules and the Middle District’s Guidelines
to Civil Discovery Practice, both of which can be found at
http://www.almd.uscourts.gov/.

      Under Rule 16, Federal Rules of Civil Procedure, the Court is required to set a
schedule for discovery and the filing of motions. Accordingly, it is

         ORDERED as follows:

        SECTION 1: Trial and Pretrial Dates. A pretrial conference is scheduled for
September 22, 2022 at 11:00 a.m. in Courtroom 2A, the Frank M. Johnson, Jr. U. S.
Courthouse, Montgomery, Alabama. The parties are DIRECTED to jointly prepare a
proposed pretrial order, and the plaintiff shall ensure that the original of the proposed
pretrial order is received by the court on or before September 15, 2022 by transmitting
an electronic copy of the proposed pretrial order to the court as an attachment to an email
message sent to propord_marks@almd.uscourts.gov. For this purpose, the electronic
copy should be in Word format and not in Adobe Acrobat PDF format. A sample pretrial
order can be found on the Court’s website. https://www.almd.uscourts.gov/forms/ecm-
pretrial-sample-1.

      This cause is set for jury selection and trial during the term of court commencing
on November 14, 2022, at 10:00 a.m. in Montgomery, Alabama.

                                            1
     Case 2:19-cv-00008-ECM-JTA Document 197 Filed 06/21/21 Page 2 of 5




       SECTION 2: Dispositive Motions. Dispositive motions, e.g., motions for
summary judgment, shall be filed no later than May 25, 2022.              A brief and all
supporting evidence shall be filed with any such motion. In all briefs filed by any party
relating to the motion, the discussion of the evidence in the brief must be
accompanied by a specific reference, by page and line, to where the evidence can be
found in a supporting deposition or document. Failure to make such specific reference
may result in the evidence not being considered by the court.

       Daubert motions shall be filed on or before the above dispositive motions
deadline, unless the deadline is modified by the court upon motion of a party
demonstrating good cause.

        SECTION 3: The Parties’ Settlement Conference. No later than April 25,
2022 counsel for all parties shall conduct a face-to-face settlement conference at which
counsel shall engage in good faith settlement negotiations. If settlement cannot be
reached, counsel shall also discuss whether mediation will assist the parties in reaching
settlement. Not more than FIVE (5) DAYS after this conference, counsel for the plaintiff
shall file a pleading titled “Notice Concerning Settlement Conference and Mediation.”
This pleading shall indicate whether settlement was reached and, if not, whether the
parties believe mediation with the Magistrate Judge will assist them in resolving this case
short of trial.

      SECTION 4: Amendments to Pleadings. Amendments to the pleadings by
motion or notice of consent pursuant to FED.R.CIV.P.15, shall be filed on or before
September 7, 2021.

       SECTION 5: Class Certification. Neither party has alleged that this is a class
action. No motion for class certification may be filed without prior leave of the Court.

        SECTION 6: Responses to Motions. The failure to file a response to any
motion — either dispositive or non-dispositive — within the time allowed by the Court
shall indicate that there is no opposition to the motion.

      SECTION 7: Discovery Cutoff. All discovery shall be completed on or before
April 25, 2022

       SECTION 8: Expert Witness Disclosures. The parties shall disclose to each
other the identity of ANY person who may be used at trial to present evidence under
Rules 701, 702, 703, or 705 of the Federal Rules of Evidence, and provide the reports of
retained experts or witnesses whose duties as an employee of the party regularly involved
giving expert testimony, required by Rule 26(a)(2) of the Federal Rules of Civil
Procedure, as follows:
     Case 2:19-cv-00008-ECM-JTA Document 197 Filed 06/21/21 Page 3 of 5




       From the plaintiff(s), on or before February 8, 2022

       From the defendant(s), on or before March 10, 2022

       The parties shall comply fully with all requirements of Rule 26(a)(2) in regard to
disclosure of expert testimony. Unless an objection is filed within 14 days after
disclosure of any expert witness, the disclosure shall be deemed to be in full compliance
with the Rule.

       SECTION 9: Trial Witness Lists. No later than September 15, 2022, each
party shall, pursuant to the provisions of Rule 26(a)(3) of the Federal Rules of Civil
Procedure, file a list of all its witnesses and provide to all other parties the addresses and
telephone numbers of all witnesses, except witnesses to be used solely for impeachment
purposes, separately identifying those whom the party expects to present and those whom
the party may call if the need arises. The witness list should include the names of any
witnesses required to be disclosed under Section 8. Unless specifically agreed between
the parties or allowed by the court for good cause shown, the parties shall be precluded
from calling any witness not so identified. Objections to any witness identified must be
filed no later than September 29, 2022 before the trial date and shall set out the grounds
and legal authority. The offering party shall file a written response to objections no later
than October 6, 2022.

        SECTION 10: Deposition Designations. No later than September 15, 2022, the
parties shall, pursuant to the provisions of Rule 26(a)(3) of the Federal Rules of Civil
Procedure, file deposition designations that the parties expect to use at trial. Designations
must be by page and line numbers, based on counsel’s good faith opinion that they are
relevant and admissible. Designation of entire depositions is not allowed. Adverse
parties shall within one week thereafter file deposition designations expected to be used
in response, and a party shall within three days of the designation of such responsive
parts file the designation of any part that is desired as a rebuttal thereto. Unless
specifically agreed between the parties or allowed by the court for good cause shown, the
parties shall be precluded from using any part of a deposition or other document not so
listed, with the exception of parts of depositions or documents to be used solely for the
purpose of impeachment. Except to the extent written objections are filed no later than
September 29, 2022, each party shall be deemed to have agreed that one of the
conditions for admissibility under Rule 32 of the Federal Rules of Civil Procedure is
satisfied with respect to any such deposition and that there is no objection to the
testimony so designated. Objections shall state with particularity the portions objected to,
and the objecting party shall attach a copy of the portions to which the objections apply.
The offering party shall file a written response to objections no later than October 6,
2022.
     Case 2:19-cv-00008-ECM-JTA Document 197 Filed 06/21/21 Page 4 of 5




        SECTION 11: Trial Exhibits. No later than September 15, 2022, the parties
shall, pursuant to the provisions of Rule 26(a)(3) of the Federal Rules of Civil Procedure,
file exhibit lists and furnish opposing counsel for copying and inspecting all exhibits and
tangible evidence to be used at the trial. Proffering counsel shall have such evidence
marked for identification prior to trial. The list shall identify specifically and separately
by exhibit number each document to be offered, and general or bulk designations are not
allowed. Unless specifically agreed between the parties or allowed by the court for good
cause shown, the parties shall be precluded from offering such evidence not so furnished
and identified, with the exception of evidence to be used solely for the purpose of
impeachment. Except to the extent written objections are filed, the evidence shall be
deemed genuine and admissible in evidence. Objections shall be filed no later than
September 29, 2022, and shall set forth the grounds and legal authorities. The offering
party shall file a written response to the objections no later than October 6, 2022 and
shall include a pre-marked copy of the evidence at issue.

       SECTION 12: Discovery Plan. Except to the extent of any conflict with the
deadlines set out herein, the Discovery Plan contained in the Report of Parties’ Planning
Meeting (doc. 194) is adopted and incorporated herein.

       SECTION 13: Voir Dire. The parties shall file any requested voir dire
questions, motions in limine fully briefed, and any proposed jury instructions, together
with citations of law thereon, on or before October 17, 2022 unless said time is
shortened by the court on motion of either party. Objections to motions in limine, fully
briefed, must be filed on or before October 24, 2022. Trial counsel are directed to
review the jury questionnaire used in this court and to avoid any duplication of matters
addressed therein in their voir dire questions. The jury questionnaire is available on the
court’s website at http://www.almd.uscourts.gov.

       SECTION 14: Trial Date Defined. In cases involving jury trials, the term “trial
date” as used in the foregoing deadlines shall mean the date set for jury selection.

       SECTION 15: General Provisions

       (A) All briefs on any matter before the court must be formal in format and filed
with the Court. The Court does not accept “letter briefs” or “letter reports.”

        (B) A request or motion for extension of a deadline in any court order (i) must be
in writing; (ii) must indicate that movant has, in a timely manner, previously contacted
counsel for all other parties; and (iii), based on that contact, must state whether counsel
for all other parties agree to or oppose the extension request or motion. A request or
motion that fails to meet this requirement will be denied outright, unless the movant
offers a credible explanation in the request or motion why this requirement has not been
met. Absent stated unforeseen and unavoidable circumstances beyond the control of the
     Case 2:19-cv-00008-ECM-JTA Document 197 Filed 06/21/21 Page 5 of 5




movant, oral extension requests and motions are not allowed, and “eleventh hour”
extension requests and motions will be denied outright.

       (C) Any proposed order that a party desires the court to enter should be submitted
to the court in both (i) an Adobe Acrobat PDF format attachment to the motion and (ii)
by transmitting an electronic copy of the proposed order to the court as an attachment to
an email message sent to, propord_marks@almd.uscourts.gov. For these purposes, the
electronic copy should be in Word format and not in Adobe Acrobat PDF format. If the
proposed order relates to discovery matters, e.g., a HIPAA order or protective order, an
electronic copy of the proposed order should be sent to the e-mail address of the assigned
Magistrate       Judge        whose       address       may        be       found        at
<http://www.almd.uscourts.gov/judges/propord.htm>.

       (D) If any party has an objection to these deadlines, the party should inform the
court within 14 days from the date of this Order; otherwise, the court will assume that the
deadlines are agreeable to all parties. Unless this Order is modified by subsequent Order
of the court, the provisions herein above set out are binding on the parties.

      DONE this 21st day of June, 2021.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
